DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Claim Rejections - 35 USC § 103
Claim(s) 13, 14, 16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0119952 to Adachi (Adachi hereinafter) in view of US Patent 2,252,924 to Hale (Hale) and US Patent 2,776,172 to Deitrickson (Deitrickson).
Regarding claim 13, Adachi teaches a ball non-return valve (6) comprising: a valve case (5); a valve seat (62, 64); and a ball (61), wherein the valve seat has a through-hole (6a) through which a flow of a fluid is opened and closed by the ball, the valve seat includes a first valve seat (62) that can support the ball and seal the through-hole, and a second valve seat (64) that has a substantially cylindrical shape surrounding the first valve seat, a flange portion (not labeled, lower end of 62 in Fig. 2) is formed at a lower portion of an outer peripheral surface of the first valve seat, a notched portion (not labeled, see Fig. 2) that can house the flange portion is formed at a lower portion of an inner peripheral surface of the second valve seat, and a horizontal surface of the notched portion of the second valve seat is mounted on an upper surface of the flange portion of the first valve seat.  Furthermore, Adachi teaches a mounting surface (of 1, surrounding bore 1a) on which the valve seat (62) is mounted.  Finally, Adachi teaches similar inlet valves (4) with corresponding balls (41) and seats (42, 43) which are equally applicable to the claimed invention and in the combinations proposed herein.
Adachi does not teach that the valve is made of a corrosion resistant material.  Hale teaches another ball check valve generally, and particularly teaches that it is known to manufacture such valves from corrosion resistant materials in order to prolong their useful life (page 2, col. 2, ln. 45-70).  Therefore, it would have been obvious to one of ordinary skill in the art to manufacture the valve of Adachi from corrosion resistant material as taught by Hale in order to prolong its life in a corrosive fluid application.
Adachi also does not teach a first clearance is formed between an upper outer diameter of the first valve seat and an upper inner diameter of the second valve seat, a second clearance is formed between a lower outer diameter of the first valve seat and a lower inner diameter of the second valve seat so that an empty space is created for an entire vertical extent of the first valve seat.  Deitrickson teaches another pump generally, and particularly teaches a sealing member (44) which is surrounded by an annular space over its entire vertical extent (col. 3, ln. 15-26) in order to allow for radial displacement while maintaining sealing.  Therefore, it would have been obvious to one of ordinary skill in the art to provide an annular space as taught by Deitrickson between the first and second valve seats of Adachi in order to allow the first valve seat to be centered by the ball (41/61).  
Regarding claim 14, Adachi teaches a space sealed by an O-ring (not labeled, at junction of 1, 5, and 64, see e.g. Fig. 1).
Regarding claim 16, Adachi teaches that the valve case includes a valve seat housing recess (not labeled, receiving lower end of 64) into which the second valve seat (64) is fitted (see Fig. 1).
Regarding claims 22-24, Adachi teaches a mounting surface (of 1, surrounding bore 1a) in surface contact with a horizontal mounting surface (lower surface of 62).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Hale and Deitrickson as applied to claims 14-16 above, and further in view of US Patent 6,899,127 to Swingley (Swingley).
Regarding claims 18 and 20, the previously applied references teach the limitations of the parent claims as discussed above, but do not teach the limitation of a tapered surface.  Swingley teaches another ball valve generally, and particularly teaches a tapered surface (36) which is provided to help reduce valve rattle (col. 2, ln. 24-38) by providing a smooth bore transition.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a tapered surface as taught by Swingley to the ball valve of Adachi in order to reduce valve rattle.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Hale and Deitrickson as applied to claim 13 above, and further in view of US Patent 8,469,680 to Murata et al. (Murata).
Regarding claim 25, the previously applied references teach the limitations of the ball valve of claim 13 as discussed above, but do not teach a pump substantially as claimed.  Murata teaches diaphragm pump generally, and particularly teaches symmetry (see Fig. 1) with pump chambers (65, diaphragms (69), and air chambers (71), a center rod (3), a suction port (lower port in Fig. 1), a discharge port, and ball valves (not labeled).  Murata teaches that this pump is advantageously low in drive fluid resistance (col. 3, ln. 14-34).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the pump of Adachi with a pump as taught by Murata in order to take advantage of the lower drive fluid resistance thereof, and to utilized valves as discussed in Adachi for each of the valves of the pump in order to take advantage of the modifications proposed above.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Hale and Deitrickson as applied to claim 13 above, and further in view of US Patent 4,252,510 to Bromley (Bromley).
Regarding claim 26, the previously applied references teach the limitations of the parent claim as discussed above, but do not teach the use of polypropylene specifically.  Bromley teaches that polypropylene is an inert (i.e. corrosion-resistant) material suitable for diaphragm pumps (col. 1, ln. 28-40 and col. 2, ln. 21) due to its strength and corrosion resistance.  Therefore, it would have been obvious to one of ordinary skill in the art to use polypropylene as taught by Bromley in the pump of Adachi in order to realize the benefits of its known advantageous properties.

Response to Arguments
Applicant’s arguments, see page 5, filed 22 August 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deitrickson as set forth above.
With respect to applicant’s arguments regarding valve bias, the examiner notes that bias is not excluded from the scope of the claimed invention.  The examiner further notes that the valve balls of Adachi are biased by gravity, and would therefore be able to exert a centering force.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7 October 2022